United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS, VA
PUGET SOUND HEALTH CARE SYSTEM,
Tacoma, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0516
Issued: December 11, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 6, 2020 appellant filed a timely appeal from November 6 and December 9,
2019 merit decisions and a December 19, 2019 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish that an
incident occurred in the performance of duty on September 10, 2019, as alleged; (2) whether
appellant has established entitlement to continuation of pay (COP); and (3) whether OWCP
properly denied appellant’s request for reconsideration of the merits of the December 9, 2019
decision, pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 30, 2019 appellant, then a 61-year-old registered nurse, filed a traumatic injury
claim (Form CA-1) alleging that on September 10, 2019 he sustained a hairline fracture to his
lumbar spine after slipping and falling in mud while in the performance of duty. He noted that he
was walking to a trash can in a parking lot when he slipped and fell. On the reverse side of the
claim form the employing establishment acknowledged that appellant was injured in the
performance of duty. Appellant stopped work on September 10, 2019 and returned to work on
October 28, 2019.
By decision dated November 6, 2019, OWCP denied appellant COP as he had not reported
his September 10, 2019 injury on an OWCP-approved form within 30 days of the date of injury.
In a November 6, 2019 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. In a separate development letter
of even date, OWCP requested that the employing establishment provide additional information
including whether the alleged injury occurred on employing establishment premises and whether
the parking facilities were owned, controlled, or managed by the employing establishment. It
afforded both parties 30 days to submit the necessary evidence. No additional evidence was
received.
By decision dated December 9, 2019, OWCP denied appellant’s traumatic injury claim
finding that the evidence of record was insufficient to establish that the September 10, 2019,
employment incident occurred as alleged. It noted that appellant had not responded to the
November 6, 2019 development questionnaire. OWCP concluded, therefore, that the requirements
had not been met to establish an injury as defined by FECA.
On December 17, 2019 appellant requested reconsideration of the December 9, 2019
decision. He asserted that OWCP had failed to evaluate documents that he had previously
submitted.
By decision dated December 19, 2019, OWCP denied appellant’s request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.9 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity
of the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast serious doubt on an employee’s statements
in determining whether a case has been established. An employee’s statement alleging that an
injury occurred at a given time and in a given manner is of great probative value and will stand
unless refuted by strong or persuasive evidence.10

3

Supra note 1.

4

S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).
7

R.K., Docket No. 19-0904 (issued April 10, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

8

Y.D., Docket No. 19-1200 (issued April 6, 2020); John J. Carlone, 41 ECAB 354 (1989).

9

See P.S., Docket No. 19-1818 (issued April 14, 2020); J.M., Docket No. 19-1024 (issued October 18, 2019); M.F.,
Docket No. 18-1162 (issued April 9, 2019).
10

See P.S., id.; M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

3

ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish that an incident
occurred in the performance of duty on September 10, 2019, as alleged.
In his Form CA-1, appellant noted that on September 10, 2019 he sustained a hairline
fracture to his lumbar spine after slipping and falling in mud. However, he did not submit a
detailed account of the alleged injury or any additional corroborating factual evidence describing
how he sustained an injury on September 10, 2019. The Board has found that such a vague
recitation of facts does not support a claimant’s allegation that a specific event occurred to cause
a work-related injury.11
In a letter dated November 6, 2019, OWCP informed appellant that the factual evidence of
record was insufficient to establish that the September 10, 2019 employment incident occurred as
alleged. It requested that appellant complete an attached questionnaire and provide a detailed
factual description of the alleged employment incident. Appellant, however, did not respond to
OWCP’s development letter. He neither presented evidence regarding the specific mechanism of
injury, as required in a claim for traumatic injury, nor did he allege that he experienced a specific
event, incident, or exposure at a definite time and place, and in a definite manner.12 As appellant
has not provided a detailed factual statement describing the alleged September 10, 2019
employment incident, the Board finds that he has not met his burden of proof to establish that he
experienced the employment incident at the time, place, and in the manner alleged, or that it caused
an injury.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8118 of FECA provides for payment of COP, not to exceed 45 days, to an employee
who has filed a claim with his or her immediate supervisor for a period of wage loss due to a
traumatic injury on a form approved by the Secretary of Labor within the time specified in section
8122(a)(2) of FECA.14 This latter section provides that written notice of injury shall be given

11

M.C., Docket No. 18-1278 (issued March 7, 2019); M.B., Docket No. 11-1785 (issued February 15, 2012).

12

Id.; see also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54 ECAB 174 (2002).

13

M.C., supra note 11; S.J., Docket No. 17-1798 (issued February 23, 2018).

14
5 U.S.C. § 8118; 20 C.F.R. §§ 10.5(q), (ee); S.D., Docket No. 19-1819 (issued July 2, 2020); A.F., Docket No.
14-1838 (issued January 22, 2015); Brady L. Fowler, 44 ECAB 343, 351 (1992).

4

within 30 days.15 The context of section 8122 makes clear that this means within 30 days of the
injury.16
OWCP’s regulations provide, in pertinent part, that to be eligible for COP, an employee
must: (1) have a traumatic injury which is job related and the cause of the disability and/or the
cause of lost time due to the need for medical examination and treatment; (2) file Form CA-1
within 30 days of the date of the injury; and (3) begin losing time from work due to the traumatic
injury within 45 days of the injury.17
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish entitlement to
COP.
20 C.F.R. § 10.205(a)(1) provides that to be eligible for COP, a person must have a
traumatic injury which is employment related and the cause of the disability and/or the cause of
lost time due to the need for medical examination and treatment. Here, OWCP denied the
traumatic injury claim by decision dated December 9, 2019 finding that appellant had not
established an injury occurring at the time and place, and in the manner alleged. Since there is no
traumatic injury, there is no employment-related disability. Consequently, the Board finds that
appellant is not eligible for COP.18
LEGAL PRECEDENT -- ISSUE 3
Section 8128 (a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation, at any time, on his or her own motion or on application.19
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.20

15

Id. at § 8122(a)(2).

16

C.C., Docket No. 18-0912 (issued July 11, 2019); J.S., Docket No. 18-1086 (issued January 17, 2019); Robert M.
Kimzey, 40 ECAB 762, 763-64 (1989); Myra Lenburg, 36 ECAB 487, 489 (1985).
17

20 C.F.R. § 10.205(a)(1-3).

18

See J.V., Docket No. 15-1942 (issued March 8, 2016); J.O., Docket No. 12-0267 (issued June 11, 2012).

19

5 U.S.C. § 8128(a); see T.K., Docket No. 19-1700 (issued April 30, 2020); W.C., 59 ECAB 372 (2008).

20
20 C.F.R. § 10.606(b)(3); see C.C., Docket No. 19-1622 (issued May 28, 2020); C.N., Docket No. 08-1569
(issued December 9, 2008).

5

A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.21 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.22 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.23
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of the December 9, 2019 decision, pursuant to 5 U.S.C. § 8128(a).
In his timely request for reconsideration, appellant alleged that OWCP had failed to
evaluate several documents that he previously submitted. However, he did not identify the alleged
documents or submit copies of the documents with his reconsideration request. Appellant also did
not submit new evidence in support of his request for reconsideration. As such, the Board finds
that he did not show that OWCP erroneously applied or interpreted a specific point of law, advance
a relevant legal argument not previously considered by OWCP, or constitute relevant and pertinent
new evidence not previously considered by OWCP.24 Consequently, appellant is not entitled to a
review of the merits of his claim based on any of the above-noted requirements under 20 C.F.R.
§ 10.606(b)(3).
On appeal appellant relies on additional evidence submitted on appeal in support of his
claim. However, as noted, evidence not before OWCP will not be considered by the Board for the
first time on appeal.25 Accordingly, the Board is precluded from reviewing this additional
evidence for the first time on appeal.
The Board therefore finds that OWCP properly determined that appellant was not entitled
to further review of the merits of his claim pursuant to any of the three requirements under 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.26

21

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b (February 2016).
22

Id. at § 10.608(a); see F.V., Docket No. 18-0230 (issued May 8, 2020); M.S., 59 ECAB 231 (2007).

23

Id. at § 10.608(b); see C.C., supra note 20; E.R., Docket No. 09-1655 (issued March 18, 2010).

24

Supra note 20.

25

Supra note 2.

26

D.M., Docket No. 18-1003 (July 16, 2020); Susan A. Filkins, 57 ECAB 630 (2006) (when a request for
reconsideration does not meet at least one of the three requirements enumerated under section 10.606(b), OWCP will
deny the application for reconsideration without reopening the case for a review on the merits).

6

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that an incident
occurred in the performance of duty on September 10, 2019, as alleged. The Board further finds
that appellant has not met his burden of proof to establish entitlement to COP. The Board also
finds that OWCP properly denied appellant’s request for reconsideration of the merits of the
December 9, 2019 decision, pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 19 and 9, and November 6, 2019
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 11, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

